DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
 
Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner expanded the scope of the search and consideration to include the compounds described therein.  Since this scope has been removed from the claims by amendment with the present response, the search and consideration has again been expanded to include the compounds described herein.  

Response to Remarks and Amendments
Applicant’s response filed September 21, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claims 1, 97 and 108 under 35 USC 102(a)(1) (items 12-13 of the previous action) the rejection is overcome in view of the claim amendment to limit the scope of L and D to require N in the L linker and to allow only for particular heterocycle definitions in variable D.  Since the prior art does not read on the amended claim scope, the rejection is withdrawn.
With regard to the rejection of claims 1, 2, 91, 97 and 106 under 35 USC 102(a)(1) (item 14 of the previous action), the rejection is overcome in view of the claim amendment to limit the scope of D to require only particular heterocycles in the definition.  Since the prior art does not read on the amended claim scope, the rejection is withdrawn.
With regard to the rejection of claims 1, 46, 85 and 97 under 35 USC 102(a)(1) (item 15 of the previous action), the rejection is overcome in view of the claim amendment to limit the scope of L such that the position cannot be CH2 and must include N in the linker.  Since the prior art does not read on the amended claim scope, the rejection is withdrawn.
Status of Claims
Currently, claims 1, 2, 46, 85, 91, 97, 102 and 106-109 are pending in the instant application.  
All pending claims read on an elected invention and species, and therefore remain under consideration in the instant application to the extent they read on the elected species and expanded scope as indicated above.  It has been determined that the entire scope claimed is not patentable. 

Claim Objections
Claims 102, 107 and 109 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 46, 85, 91, 97, 102, 106 and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because in the definition of R14, the following are recited: (CH2)nNRARB, -(CH2)n-C6-10 aryl, -(CH2)n-(5 to 10 membered heteroaryl…).  These groups are indefinite because no definition is provided for subscript “n.”  As such, the metes and bounds of the claims cannot be determined as it is unclear what falls inside and outside the scope.  All dependent claims which do not remedy the clarity issue are also included in the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, the claim is broader than claim 1 from which it depends because it includes the recitation “D is an optionally substituted heterocyclic ring.” This fails to further limit the particularly recited rings in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image1.png
    99
    480
    media_image1.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image2.png
    78
    750
    media_image2.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 2, 46, 85, 91, 97 and 108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1964425-36-2, which has an entry date of 01 August 2016.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image3.png
    346
    560
    media_image3.png
    Greyscale
 which reads on the formula A1a where L is a direct bond; D is piperidine substituted by OH; R1 is methoxy; and R12-R16 are each H.  With respect to the requirements of claim 91, the prior art compound is the (S) enantiomer as shown in the above formula. Since the compound disclosed in the prior art has the same structure as the instantly claimed formula, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.


Claim(s) 1, 2, 46, 97, 106 and 108 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1235380-74-1, which has an entry date of 06 August 2010.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    358
    444
    media_image4.png
    Greyscale
 which reads on the formula A1a where L is a direct bond; D is piperidine; R1 and R13-R16 are each H; and R12 is CONH2.  Since the compound disclosed in the prior art has the same structure as the instantly claimed formula, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699